Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on March 26th, 2019, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 12 and 20 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201941008970, filed on 3/7/2019.

Information Disclosure Statement
4.	No the information disclosure statement has been filed.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the 

 				Abstract objection
6.	Lines 1 and 11 of Abstract recite the phase “The present disclosure”. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5-7, 12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazarez Aguilar et al. (US Pub. No. 2019/0294517 A1 – herein after Cazarez) in view of Gongloor et al. (US Pub. No. 2017/0123877 A1 – herein after Gongloor).

Regarding claim 1.
Cazarez discloses 2019/0294517
 A testing system (test system 304 –See Fig. 3) for dynamically testing a product (testing products – See paragraph [0001].  A "product" is any software, hardware, or combination of hardware and software, that is packaged, sold, installed – See paragraph [0002]) and a process of a production environment in a virtual testing environment (data processing environment 100 is a data processing environment of the manufacturer of product 146 in which testing of product 146 can be configured – See paragraph [0046]), the testing system comprises: 
a processor (a processor – See paragraph [0008]); and 
a memory communicatively coupled to the processor (a computer-readable memory – See paragraph [0008]), wherein the memory stores the processor-executable instructions, which, on execution, causes the processor to: 
retrieve production data (receive workload characteristic data – See Fig. 3, 312.  Component 314 collects data 312 coming in from one or more systems in the install-base of product 308 – See paragraph [0071]) related to each of one or more production activities corresponding to one or more events executing in real-time (the collection and storage of the workload characteristics data from the products configured in customer environments can be automatic through such agents.  Furthermore, the agents can be configured to transmit this data continuously, at preset periods, upon the occurrence of certain events, or some combination thereof – See paragraphs [0026].  System 306 is configured according to system configuration 310, which can change from time to time, workload to workload, product execution to product execution – See paragraphs [0067-0072]), wherein each of the one or more production activities are related to the product (each of workload feature or product – see Fig. 3, product 308, F1-Fn and workload W1-Wx) and the process of the production environment (Fig. 4, an example of workload characterization – See paragraphs [0013 and 0067-0068]); 
generate each of one or more scenarios of the production environment in the virtual testing environment in real-time (a manufacturer selects a set of features, feature combinations, utilization scenarios, and/or configurations to test with a product – See paragraph [0005]. Patterns of feature usage, system configuration, features used in combinations, utilization scenarios, and/or deployment configurations (collectively and real and dynamic customer environments – See paragraph [0019]), based on sequencing of each of the one or more events (The collection and storage of the workload characteristics data from the products configured in customer environments can be automatic through such agents.  Furthermore, the agents can be configured to transmit this data continuously, at preset periods, upon the occurrence of certain events – See paragraph [0026]); 
create, in the virtual testing environment, a virtual process and the product of the production environment, respectively, based on at least the one or more events (constructs a test bucket from the identified tests such that the newly constructed test bucket includes a set of tests that together, as arranged in the test bucket, match the pattern from the workload characteristics data within the specified tolerance – See paragraph [0031]), and historical data obtained from a shared repository associated with the testing system (One or more patterns and trends from the workload characteristics data and from the test characterization can also be stored in repository 108 in another structure, such as for historical trend analysis – See paragraph [0048]); and 
Cazarez discloses the test bucket to execute in the test environment – See Fig. 6, step 616. 
Cazarez does not disclose
re-play each of the one or more production activities in the virtual testing environment for testing the virtual process and the virtual product.
Gongloor discloses 
re-play each of the one or more production activities in the virtual testing environment for testing the virtual process and the virtual product (the workload capture and replay system described herein is able to benefit from these features to make workload capture highly efficient.  Because the workload is captured within a production system that might need to exhibit high performance characteristics even during the recording interval, the workload capture should affect only as minimally as possible the performance of the production system – See paragraph [0052].  Replaying captured workload 114 to test database server – See paragraph [0064].  The capture systems and techniques described herein can be applied to parallel database environments in which multiple production database server instances, which may execute on multiple separate hosts or machines – See paragraph [0050]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gongloor’s teaching into Cazarez’s invention because incorporating Gongloor’s teaching would enhance Cazarez to enable to capture the pre-workload state of the production database as the replay database as suggested by Gongloor (paragraph [0031]).
 
Regarding claim 5, the testing system as claimed in claim 1, 
Gongloor discloses
wherein the production data comprises names of the one or more production activities and the one or more events (the critical event can be defined in an enterprise manager event management system and referenced by name in box 330 – see paragraph [0134]), identifiers (IDs) associated with the one or more production activities (captured workload includes ROW IDs and LOB locators that correspond to such values – See paragraph [0042]), time stamp associated with the one or more production activities (The capture logics 110A-110M store a timestamp, which indicates this time, in association with the workload unit in the workload buffer 114 – See paragraph [0061]), and quantity related to the one or more production activities (stores a quantity of most recently executed workload units that represent workload units executed on the production database during a workload interval of time – See paragraph [0142]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gongloor’s teaching into Cazarez’s invention because incorporating Gongloor’s teaching would enhance Cazarez to enable to define the critical event and referenced by name as suggested by Gongloor (paragraph [0134]).

Regarding claim 6, the testing system as claimed in claim 1, 
Gongloor discloses
wherein the processor performs sequencing of the one or more events based on one or more of: a time stamp associated with the one or more production activities (The capture logics 110A-110M store a timestamp, which indicates this time, in association with the workload unit in the workload buffer 114 – See paragraph [0061]) and one or more unique identifiers associated with the one or more production activities, wherein the sequence of the one or more events comprises at least one of a correct sequence, a partially correct sequence and an correct point in time that corresponds to the first workload unit to be replayed – see paragraphs [0119 and 0129]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gongloor’s teaching into Cazarez’s invention because incorporating Gongloor’s teaching would enhance Cazarez to enable to define the critical event and referenced by name as suggested by Gongloor (paragraph [0134]).

Regarding claim 7, the testing system as claimed in claim 6, 
Gongloor discloses
wherein, when the processor determines the sequence of the one or more events to be the correct sequence (The replay logic 115 interacts with the replay database logic 122 to set up the replay database 120 to the correct point in time that corresponds to the first workload unit to be replayed – See paragraph [0129]), the processor fetches a scenario corresponding to the one or more events from a shared repository associated with the testing system (Historical workload data for the production database to determine a highest rate at which workload units were experienced by the production database – See paragraph [0148]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gongloor’s teaching into Cazarez’s invention because incorporating Gongloor’s teaching would enhance Cazarez to enable to 

Regarding claim 12. 
Cazarez and Gongloor disclose
A method of dynamically testing a product and a process of a production environment in a virtual testing environment, the method comprising: 
Regarding claim 12, recites the same limitations as rejected claim 1 above.
Regarding claim 15, recites the same limitations as rejected claim 6 above.
Regarding claim 16, recites the same limitations as rejected claim 7 above.

Regarding claim 20. 
Cazarez and Gongloor disclose
A non-transitory computer readable medium for dynamically testing a product and a process of a production environment in a virtual testing environment, having stored thereon one or more instructions that when processed by at least one processor causes a testing system to perform operations comprising: 
Regarding claim 20, recites the same limitations as rejected claim 1 above.

9.	Claims 2-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazarez and Gongloor as applied to claims 1 and 12, respectively above, and further in view of Ekbom (US Pub. No. 2018/0341691 – herein after Ekbom).

Regarding claim 2, the testing system as claimed in claim 1, 
Cazarez discloses
wherein to retrieve the production data (receive workload characteristic data – See Fig. 3), the processor is configured to: 
Cazarez does not disclose
obtain a snapshot of the production data; 
assign a value to a data cleaning flag associated with each of the one or more production activities, wherein the value is set as "False" for each of the one or more production activities that are present in a list of predefined production activities, and the value is set as "True" for each of the one or more production activities that are to be included to the list of the predefined production activities; and 
create a copy of the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" in a first database associated with the testing system and the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True" in a second database associated with the testing system.
Ekbom discloses
obtain a snapshot of the production data (receive snapshots – See Fig. 3); 
assign a value to a data cleaning flag associated with each of the one or more production activities (Fig. 5, the option entity deleted-flag is set to false/true – See Fig. 5 and paragraphs [0073-0074]), wherein the value is set as "False" for each of the one or more production activities that are present in a list of predefined production activities (Fig. 5, a flag “deleted” flag to 0 or Boolean False in the list of 51 create and 52 update – See paragraphs [0073-0074]), and the value is set as "True" for each of the one or more production activities that are to be included to the list of the predefined production activities (a flag indicating that the data item is deleted may be included by setting a "deleted" flag to 1 or Boolean TRUE – See Fig. 5, 53 Delete, paragraphs [0073-0074]); and 
create a copy of the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" in a first database associated with the testing system (synchronizing the set of data items replicated at each node if the synchronization state is determined to be not synchronized.  The synchronization may comprise identifying missing or changed data items and redistributing them among the nodes.  The set of data items may be synchronized in such a way that for all non-deleted data items, newer versions of the data items always replace older…simulated state – See paragraph [0012]) and the production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True" in a second database associated with the testing system (53 delete with true – See Fig. 5.  Maintaining a simulated synchronized state during a limited period of time and simultaneously redistributing snapshots or data items in the background.  The simulated synchronized state may e.g. be determined by each node sending a missing/changed data items list and receiving generated missing/changed data items lists from all the other nodes in the cluster – See paragraph [0058]).


Regarding claim 3, the testing system as claimed in claim 2, 
Cazarez discloses
when the processor detects the one or more production activities corresponding to the one or more events, and sequence of the one or more events (a cognitive system to analyze the collected workload characteristics data and identify one or more patterns pertaining to one or more aspects of the product from the workload characteristics data – See paragraph [0027]), using pre-trained machine learning techniques, based on analysis of historical data obtained from a shared repository associated with the testing system and the production data (A cognitive system is an artificial intelligence application executing on data processing hardware.  Cognitive systems are in a category of technologies that uses natural language processing, machine learning, and other techniques to enable recognition of hidden data or implications in a given collection of input data – See paragraph [0022]).
Cazarez does not disclose
wherein the processor is further configured to update, dynamically, the value of the data cleaning flag associated with the one or more production activities from "True" to "False”.

wherein the processor is further configured to update, dynamically (the synchronization comprises identifying missing or changed data items and redistributing them among the nodes – See paragraph [0014]), the value of the data cleaning flag associated with the one or more production activities from "True" to "False” – (synchronized in such a way that deleted data items always replace none-deleted, even if they are older – See paragraph [0012, 0014, 0046]), 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ekbom’s teaching into Cazarez’s and Gongloor’s inventions because incorporating Ekbom’s teaching would enhance Cazarez and Gongloor to enable to change data item as suggested by Ekbom (paragraph [0074]).

Regarding claim 4, the testing system as claimed in claim 3, 
Ekbom discloses
wherein the processor is further configured to migrate the one or more production activities from a second database to a first database upon updating the value of the data cleaning flag associated with the one or more production activities from "True" to "False" (when a data item 51 is created, updated or deleted then a changed data item is generated by the node and distributed over the communications network to all other nodes in the cluster – See paragraph [0073]. Deleted data items and/or snapshots always replace none-deleted, even if they are older – See paragraph [0052]), wherein the first database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "False" (Fig. 5, 51 and 52 create and update with value “False” database) and the second database comprises production data corresponding to each of the one or more production activities associated with the data cleaning flag assigned with the value "True" (Fig. 5, 53 create and update with value “True” database).
Regarding claim 13, recites the same limitations as rejected claim 2 above.
	Regarding claim 14, recites the same limitations as rejected claims 3 and 4 above.

10.	Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazarez and Gongloor as applied to claims 1 and 12 respectively above, and further in view of Alexander Bannat (Artificial Cognition in Production Systems, 2011 – herein after Bannat).

Regarding claim 8, the testing system as claimed in claim 6, 
 Bannat discloses
wherein, when the processor determines the sequence of the one or more events to be the partially correct sequence (a faulty part can still be remachined to achieve a correct result autonomously – See page 159), the processor performs at least one of, generating request for retransmission of production data for sequencing the one or more events and ignoring the one or more events that are redundant in the sequence of the one or more events (The incorrectly executed operations can then be replanned using the original part models from the EP in combination with the and when the processor determines the sequence of the one or more events to be the incorrect sequence (Another problem is the quality of the available data. This often contains lots of missing or incorrect values – See page 155), the processor self-learns by analysing historical data obtained from a shared repository associated with the testing system and the one or more production activities of the production environment (introducing self-optimizing and self-learning control systems is a crucial factor for cognitive systems – See page 148), and creates data required for sequencing the one or more events (Established production planning and control systems are vulnerable to abrupt changes, unforeseen events and supply stock-outs in production processes and do not allow a real-time computation of sophisticated decision models– See page 149).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bannat’s teaching into Cazarez’s and Gongloor’s inventions because incorporating Bannat’s teaching would enhance Cazarez and Gongloor to enable to apply these cognitive principles to the planning processes and control systems of production systems as suggested by Bannat (page 149).
Regarding claim 17, recites the same limitations as rejected claim 8 above.

11.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazarez and Gongloor as applied to claims 1 and 12 respectively Michelsen (US Patent No. 9,110,496 B1 – herein after Michelsen)

Regarding claim 9, the testing system as claimed in claim 1, 
Michelsen discloses
wherein to create the virtual process and the virtual product (Leveraging cloud infrastructure for preproduction use can further include pooling the resources of several pre-production and testing teams that will be leveraging the infrastructure together – See Col. 7, lines 28-31) the processor is further configured to: 
receive one or more images associated with the one or more production activities implemented in the production environment (a catalog can further consist of virtual machine images of each of the systems and resources the various pre-production teams and personnel may need at any given time during pre-production or testing – See col. 7, lines 38-48), wherein the one or more images comprise one or more objects (a standalone program or as a module, component, subroutine, object, or other unit suitable for use in a computing environment – See Col. 19, lines 15-34]), and 
wherein the one or more images facilitate simulation of each of the one or more production activities in the virtual testing environment (coordinator files simulator 1, simulator 2, simulator 3 – See Fig. 4C.  a system under test can be virtualized as a system simulator 150 executed on a virtual machine 125 on one or more servers (e.g., 115) in the virtual testing environment 110.  One or more other servers (e.g., 116) can be used to execute a test coordinator 155 adapted to monitor and manage the test on the system modeled in system simulator 150 – See col. 5, lines 14-and replicate a position and a layout of each of the one or more objects present in the one or more images, in the virtual testing environment (a particular system can be tested using virtual testing environment 110 by virtualizing the system and components under test into virtual services, allowing the test to be run on a dedicated, virtualized clone (or simulator 150) of the system under test – See Col. 5, lines 39-43. Clone of Dev TestLab – See Fig. 7A-7C).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Michelsen’s teaching into Cazarez’s and Gongloor’s inventions because incorporating Michelsen’s teaching would enhance Cazarez and Gongloor to enable to elect to allocate and provision additional hardware resources to mirror and/or supplement simulator as suggested by Michelsen (See Col. 13, lines 1-5).
Regarding claim 18, recites the same limitations as rejected claim 9 above.

12.	Claims 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazarez and Gongloor as applied to claims 1 and 12 respectively above, and further in view of Cochran et al. (US Pub. No. 2018/0165184 A1 – herein after Cochran)

Regarding claim 10, the testing system as claimed in claim 1, 
Cochran discloses
wherein for testing, the processor is configured to: 
provide the production data to the virtual product (construct a cloud-based production environment – See Fig. 10, step 1002); 
trigger each of one or more virtual applications sequentially to perform the corresponding one or more production activities in accordance with the production data (This extraction into the tracking context allows the document to be accessed by multiple applications, irrespective of the format the information initially came in as – See paragraphs [0084]), until the virtual process is completely simulated (See Fig. 12 replay , wherein the one or more virtual applications are installed in the virtual product for implementing the virtual process (applications are installed in virtual product – See Fig. 11); and 
receive a response from each of the one or more virtual applications sequentially, wherein each response is a test result obtained upon simulating the virtual process (component 1, replay server, listener output – See Fig. 11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cochran’s teaching into Cazarez’s and Gongloor’s inventions because incorporating Cochran’s teaching would enhance Cazarez and Gongloor to enable to replay feature that helps improve quality as suggested by Cochran (See paragraph [0074]).
	
Regarding claim 11, the testing system as claimed in claim 1, 
Cochran discloses
further comprising facilitating at least one selective action of play, pause, restart, and stop the testing of the virtual process and the virtual product (replay, test 1, test 2 to test N with selected play icon – See Fig. 12.
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cochran’s teaching into Cazarez’s and Gongloor’s inventions because incorporating Cochran’s teaching would enhance Cazarez and Gongloor to enable to monitor the cloud hardware implementing the simulators as suggested by Cochran (See Col. 9, lines 45-63).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cochran’s teaching into Cazarez’s and Gongloor’s inventions because incorporating Cochran’s teaching would enhance Cazarez and Gongloor to enable to select replay and system performs replay as suggested by Cochran (See paragraph [0105]).
Regarding claim 19, recites the same limitations as rejected claim 10 above.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahesh et al. (WO2016138123) discloses generating a hybrid test construct, and for simulating and recording events, to test and simulate a virtual environment of
connected devices – See Abstract.
	Morita (US Pub. No. 2010/0031261) discloses a virtual space providing system simulates printing of an output product by the image forming apparatus by creating 
the determination – See Abstract.
	Lekivetz et al. (US Patent No. 10,338,993 B1) discloses generates a test suite that provides test cases for testing a system.  A test condition in the test suite comprises one of different levels representing different options assigned to a categorical 
factor for the system – See Abstract.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MONGBAO NGUYEN/           Examiner, Art Unit 2192